Exhibit 10.9

TRI POINTE HOMES, INC.

2013 LONG-TERM INCENTIVE PLAN

OPTION AWARD NOTICE

[Name of Optionee]

You have been awarded an option to purchase shares of Common Stock of TRI Pointe
Homes, Inc. (the “Company”), pursuant to the terms and conditions of the TRI
Pointe Homes, Inc. 2013 Long-Term Incentive Plan (the “Plan”) and the Stock
Option Agreement (together with this Award Notice, the “Agreement”). Copies of
the Plan and the Stock Option Agreement are attached hereto. Capitalized terms
not defined herein shall have the meanings specified in the Plan or the
Agreement.

 

Option:    You have been awarded a Nonqualified Stock Option to purchase from
the Company [insert number] shares of its Common Stock, par value $0.01 per
share, subject to adjustment as provided in Section 3.4 of the Agreement. Option
Date:                        ,              Exercise Price:    $         per
share, subject to adjustment as provided in Section 3.4 of the Agreement.
Vesting Schedule:    Except as otherwise provided in the Plan, Agreement or any
other agreement between the Company and Optionee, the Option shall vest (i) on
the first anniversary of the Option Date with respect to one-third of the number
of shares subject thereto on the Option Date, rounded down to the nearest whole
share, (ii) on the second anniversary of the Option Date with respect to an
additional one-third of the number of Options subject thereto on the Option
Date, rounded up to the nearest whole share and (iii) on the third anniversary
of the Option Date with respect to the remaining shares subject thereto on the
Option Date, provided you remain continuously employed by the Company or a
Subsidiary through the applicable vesting date. Expiration Date:    Except to
the extent earlier terminated pursuant to Section 2.2 of the Agreement or
earlier exercised pursuant to Section 2.3 of the Agreement, the Option shall
terminate at 5:00 p.m., Pacific time, on the tenth anniversary of the Option
Date.



--------------------------------------------------------------------------------

TRI POINTE HOMES, INC. By:  

 

Name:   Title:  

 

2



--------------------------------------------------------------------------------

Acknowledgment, Acceptance and Agreement:

By signing below and returning this Award Notice to TRI Pointe Homes, Inc. at
the address stated herein, I hereby acknowledge receipt of the Agreement and the
Plan, accept the Option granted to me and agree to be bound by the terms and
conditions of this Award Notice, the Agreement and the Plan.

 

 

    Optionee    

 

    Date      

TRI POINTE HOMES, INC.

    ATTENTION: CHIEF FINANCIAL OFFICER    

19520 JAMBOREE ROAD, SUITE 200

   

IRVINE, CALIFORNIA 92612

 

 

 

3



--------------------------------------------------------------------------------

TRI POINTE HOMES, INC.

2013 LONG-TERM INCENTIVE PLAN

Stock Option Agreement

TRI Pointe Homes, Inc., a Delaware corporation (the “Company”), hereby grants to
the individual (“Optionee”) named in the award notice attached hereto (the
“Award Notice”) as of the date set forth in the Award Notice (the “Option
Date”), pursuant to the provisions of the TRI Pointe Homes, Inc. 2013 Long-Term
Incentive Plan (the “Plan”), an option to purchase from the Company the number
and class of shares of stock set forth in the Award Notice at the price per
share set forth in the Award Notice (the “Exercise Price”) (the “Option”), upon
and subject to the terms and conditions set forth below, in the Award Notice and
in the Plan. For purposes of this Agreement, “Company” shall mean the Company
and any Subsidiary thereof, collectively and individually. Capitalized terms not
defined herein shall have the meanings specified in the Plan.

1. Option Subject to Acceptance of Agreement. The Option shall be null and void
unless Optionee shall accept this Agreement by executing the Award Notice in the
space provided therefor and returning an original execution copy of the Award
Notice to the Company.

2. Time and Manner of Exercise of Option.

2.1. Maximum Term of Option. In no event may the Option be exercised, in whole
or in part, after the expiration date set forth in the Award Notice (the
“Expiration Date”).

2.2. Vesting and Exercise of Option. The Option shall become vested and
exercisable in accordance with the vesting schedule set forth in the Award
Notice (the “Vesting Schedule”). The Option shall be vested and exercisable
following a termination of Optionee’s employment according to the following
terms and conditions:

(a) Termination as a Result of Optionee’s Death or Disability. If Optionee’s
employment with the Company terminates by reason of Optionee’s death or
Disability, then the Option, to the extent vested on the effective date of such
termination of employment, may thereafter be exercised by Optionee or Optionee’s
executor, administrator, legal representative, guardian or similar person until
and including the earlier to occur of (i) the date which is one year after the
date of such termination of employment and (ii) the Expiration Date.

(b) Termination Other than for Cause, Death or Disability. If Optionee’s
employment with the Company is terminated for any reason other than for Cause,
death or Disability, the Option, to the extent vested on the effective date of
such termination of employment, may thereafter be exercised by Optionee until
and including the earlier to occur of (i) the date which is ninety (90) days
after the date of such termination of employment and (ii) the Expiration Date.

(c) Termination by Company for Cause. If Optionee’s employment with the Company
terminates by reason of the Company’s termination of Optionee’s employment for
Cause, then the Option, whether or not vested, shall terminate immediately upon
such termination of employment.



--------------------------------------------------------------------------------

(d) Disability. For purpose of this Option, “Disability” shall mean Optionee’s
inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months.

(e) Cause. For purposes of this Option, “Cause” shall have the meaning set forth
in the employment agreement, if any, between Optionee and the Company, provided
that if Optionee is not a party to an employment agreement that contains such
definition, then “Cause” shall mean any of the following, as reasonably
determined, in good faith, by the Board: (i) Optionee’s willful failure to
follow the reasonable and lawful directions of the Company; (ii) conviction of a
felony (or a plea of guilty or nolo contendere by Optionee to a felony) that
materially harms the Company; (iii) acts of fraud, dishonesty or
misappropriation committed by Optionee and intended to result in substantial
personal enrichment at the expense of the Company; (iv) willful misconduct by
Optionee in the performance of Optionee’s material duties which is likely to
materially damage the financial position or reputation of the Company; or (v) a
material breach of any agreement between the Company and Optionee.

2.3. Method of Exercise. Subject to the limitations set forth in this Agreement,
the Option may be exercised by Optionee (a) by giving written notice to the
Company specifying the number of whole shares of Common Stock to be purchased
and accompanying such notice with payment therefor in full (or arrangement made
for such payment to the Company’s satisfaction) either (i) in cash, (ii) by
delivery to the Company (either actual delivery or by attestation procedures
established by the Company) of shares of Common Stock having a Fair Market
Value, determined as of the date of exercise, equal to the aggregate purchase
price payable by reason of such exercise, (iii) by authorizing the Company to
withhold whole shares of Common Stock which would otherwise be delivered having
an aggregate Fair Market Value, determined as of the date of exercise, equal to
the amount necessary to satisfy such obligation, (iv) in cash by a broker-dealer
acceptable to the Company to whom Optionee has submitted an irrevocable notice
of exercise or (v) by a combination of (i), (ii) and (iii), and (b) by executing
such documents as the Company may reasonably request. Any fraction of a share of
Common Stock which would be required to pay such purchase price shall be
disregarded and the remaining amount due shall be paid in cash by Optionee. No
shares of Common Stock shall be issued and no certificate representing Common
Stock shall be delivered until the full purchase price therefor and any
withholding taxes thereon, as described in Section 3.3, have been paid (or
arrangement made for such payment to the Company’s satisfaction).

2.4. Termination of Option. In no event may the Option be exercised after it
terminates as set forth in this Section 2.4. The Option shall terminate, to the
extent not earlier terminated pursuant to Section 2.2 or exercised pursuant to
Section 2.3, on the Expiration Date. Upon the termination of the Option, the
Option and all rights hereunder shall immediately become null and void.

 

2



--------------------------------------------------------------------------------

3. Additional Terms and Conditions of Option.

3.1. Nontransferability of Option. The Option may not be transferred by Optionee
other than by will or the laws of descent and distribution, pursuant to the
designation of one or more beneficiaries on the form prescribed by the Company,
a trust or entity established by the Optionee for estate planning purposes, a
charitable organization designated by the Optionee or pursuant to a qualified
domestic relations order, in each case, without consideration. Except to the
extent permitted by the foregoing sentence, (i) during Optionee’s lifetime the
Option is exercisable only by Optionee or Optionee’s legal representative,
guardian or similar person and (ii) the Option may not be sold, transferred,
assigned, pledged, hypothecated, encumbered or otherwise disposed of (whether by
operation of law or otherwise) or be subject to execution, attachment or similar
process. Upon any attempt to so sell, transfer, assign, pledge, hypothecate,
encumber or otherwise dispose of the Option, the Option and all rights hereunder
shall immediately become null and void.

3.2. Investment Representation. Optionee hereby represents and covenants that
(a) any shares of Common Stock purchased upon exercise of the Option will be
purchased for investment and not with a view to the distribution thereof within
the meaning of the Securities Act of 1933, as amended (the “Securities Act”),
unless the subsequent sale has been registered under the Securities Act and any
applicable state securities laws; (b) any subsequent sale of any such shares
shall be made either pursuant to an effective registration statement under the
Securities Act and any applicable state securities laws, or pursuant to an
exemption from registration under the Securities Act and such state securities
laws; and (c) if requested by the Company, Optionee shall submit a written
statement, in a form satisfactory to the Company, to the effect that such
representation (x) is true and correct as of the date of any purchase of any
shares hereunder or (y) is true and correct as of the date of any sale of any
such shares, as applicable. As a further condition precedent to any exercise of
the Option, Optionee shall comply with all regulations and requirements of any
regulatory authority having control of or supervision over the issuance or
delivery of the shares and, in connection therewith, shall execute any documents
which the Board or the Committee shall in its sole discretion deem necessary or
advisable.

3.3. Withholding Taxes. (a) The Company shall have the right to require, prior
to the issuance or delivery of any shares of Common Stock, upon the exercise of
the Option, payment by Optionee of any federal, state, local or other taxes
which may be required to be withheld or paid in connection with such exercise of
the Option (the “Required Tax Payments”).

(b) Optionee may satisfy his or her obligation to advance the Required Tax
Payments by any of the following means: (1) a cash payment to the Company,
(2) delivery (either actual delivery or by attestation procedures established by
the Company) to the Company of previously owned whole shares of Common Stock
having an aggregate Fair Market Value, determined as of the Tax Date, equal to
the Required Tax Payments, (3) authorizing the Company to withhold whole shares
of Common Stock which would otherwise be delivered or an amount of cash which
would otherwise be payable to the Optionee having an aggregate Fair Market
Value, determined as of the Tax Date, equal to the Required Tax Payments,
(4) except as may be prohibited by applicable law, a cash payment by a
broker-dealer acceptable to the Company to whom Optionee has submitted an
irrevocable notice of exercise or (5) any combination of (1), (2) and (3).
Shares of Common Stock to be delivered or withheld may not

 

3



--------------------------------------------------------------------------------

have an aggregate Fair Market Value in excess of the amount determined by
applying the minimum statutory withholding rate. Any fraction of a share of
Common Stock which would be required to satisfy such an obligation shall be
disregarded and the remaining amount due shall be paid in cash by Optionee.

3.4. Adjustment. In the event of any equity restructuring (within the meaning of
Financial Accounting Standards Board Accounting Standards Codification Topic
718, Compensation-Stock Compensation) that causes the per share value of shares
of Common Stock to change, such as a stock dividend, stock split, spinoff,
rights offering or recapitalization through an extraordinary dividend, the terms
of the Option, including the number and class of securities subject hereto and
the Exercise Price, shall be appropriately adjusted by the Committee, such
adjustments to be made without an increase in the aggregate Exercise Price and
in accordance with Section 409A of the Code. In the event of any other change in
corporate capitalization, including a merger, consolidation, reorganization, or
partial or complete liquidation of the Company, such equitable adjustments
described in the foregoing sentence may be made as determined to be appropriate
and equitable by the Committee (or, if the Company is not the surviving
corporation in any such transaction, the board of directors of the surviving
corporation) to prevent dilution or enlargement of rights of participants. The
decision of the Committee regarding any such adjustment shall be final, binding
and conclusive.

3.5. Change in Control. In the event of a Change in Control, the Option shall be
subject to Section 5.8 of the Plan.

3.6. Compliance with Applicable Law. The Option is subject to the condition that
if the listing, registration or qualification of the shares subject to the
Option upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the purchase or issuance of
shares hereunder, the Option may not be exercised, in whole or in part, and such
shares may not be issued, unless such listing, registration, qualification,
consent, approval or other action shall have been effected or obtained, free of
any conditions not acceptable to the Company. The Company agrees to use
reasonable efforts to effect or obtain any such listing, registration,
qualification, consent, approval or other action.

3.7. Issuance or Delivery of Shares. Upon the exercise of the Option, in whole
or in part, the Company shall issue or deliver, subject to the conditions of
this Section 3, the number of shares of Common Stock purchased against full
payment therefor. Such issuance shall be evidenced by the appropriate entry on
the books of the Company or of a duly authorized transfer agent of the Company.
The Company shall pay all original issue or transfer taxes and all fees and
expenses incident to such issuance, except as otherwise provided in Section 3.3.

3.8. Option Confers No Rights as Stockholder. Optionee shall not be entitled to
any privileges of ownership with respect to shares of Common Stock subject to
the Option unless and until such shares are purchased and issued upon the
exercise of the Option, in whole or in part, and Optionee becomes a stockholder
of record with respect to such issued shares. Optionee shall not be considered a
stockholder of the Company with respect to any such shares not so purchased and
issued.

 

4



--------------------------------------------------------------------------------

3.9. Option Confers No Rights to Continued Employment. In no event shall the
granting of the Option or its acceptance by Optionee, or any provision of this
Agreement or the Plan, give or be deemed to give Optionee any right to continued
employment by the Company, any Subsidiary or any affiliate of the Company or
affect in any manner the right of the Company, any Subsidiary or any affiliate
of the Company to terminate the employment of any person at any time.

4. Miscellaneous Provisions.

4.1. Decisions of Board or Committee. The Board or the Committee shall have the
right to resolve all questions which may arise in connection with the Option or
its exercise. Any interpretation, determination or other action made or taken by
the Board or the Committee regarding the Plan or this Agreement shall be final,
binding and conclusive.

4.2. Successors. This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company and any person or persons who
shall, upon the death of Optionee, acquire any rights hereunder in accordance
with this Agreement or the Plan.

4.3. Notices. All notices, requests or other communications provided for in this
Agreement shall be made, if to the Company, to TRI Pointe Homes, Inc., Attn.
Chief Financial Officer, 19520 Jamboree Road, Suite 200, Irvine, California
92612, and if to Optionee, to the last known mailing address of Optionee
contained in the records of the Company. All notices, requests or other
communications provided for in this Agreement shall be made in writing either
(a) by personal delivery, (b) by facsimile or electronic mail with confirmation
of receipt, (c) by mailing in the United States mails or (d) by express courier
service. The notice, request or other communication shall be deemed to be
received upon personal delivery, upon confirmation of receipt of facsimile or
electronic mail transmission or upon receipt by the party entitled thereto if by
United States mail or express courier service; provided, however, that if a
notice, request or other communication sent to the Company is not received
during regular business hours, it shall be deemed to be received on the next
succeeding business day of the Company.

4.4. Partial Invalidity. The invalidity or unenforceability of any particular
provision of this Agreement shall not effect the other provisions hereof and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provisions were omitted.

4.5. Governing Law. This Agreement, the Option and all determinations made and
actions taken pursuant hereto and thereto, to the extent not governed by the
Code or the laws of the United States, shall be governed by the laws of the
State of Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.

4.6. Counterparts. The Award Notice may be executed in two counterparts, each of
which shall be deemed an original and both of which together shall constitute
one and the same instrument.

4.7. Agreement Subject to the Plan. This Agreement is subject to the provisions
of the Plan, and shall be interpreted in accordance therewith. Optionee hereby

 

5



--------------------------------------------------------------------------------

acknowledges receipt of a copy of the Plan, and by signing and returning the
Award Notice to the Company, at the address stated herein, he or she agrees to
be bound by the terms and conditions of this Agreement, the Award Notice and the
Plan.

 

6